Citation Nr: 9907891	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to October 3, 1990 for 
the granting of a 100 percent evaluation for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The appellant had active service from August 1966 to May  
1970.

In a September 1970 rating decision, the Department of  
Veterans Affairs (VA), Los Angeles, California, Regional 
Office (RO) denied entitlement to service connection for a 
back disorder and a nervous disorder, diagnosed as a 
depressive reaction.  The veteran received notification of 
that rating decision in October 1970 along with notice of his 
appellate due process rights.  The veteran did not submit a 
timely appeal.

In October 1990, the veteran attempted to reopen his claim 
for entitlement to service connection for a back disorder and 
an acquired psychiatric disorder or nervous disorder, 
diagnosed as a depressive reaction, and he received  
notification from the Regional Office at Phoenix, Arizona, in 
October 1990, that he would need to submit new and material 
evidence showing that his disability was in fact incurred in 
or aggravated by service so as to warrant reopening the claim 
denied by the prior September 1970 rating decision.  That is, 
the rating decision was final.

In March 1991 the RO denied entitlement to service connection 
for ruptured eardrums, a chronic lung disorder, hearing loss, 
tinnitus, PTSD, a nervous disorder, diagnosed as a depressive 
reaction, a back disorder, and entitlement to a permanent and 
total disability evaluation for pension purposes, and in 
February 1993 the RO denied entitlement to service connection 
for PTSD and entitlement to a permanent and total disability 
evaluation for pension purposes.  The veteran appealed both 
rating determinations.

In August 1995, the Board of Veterans' Appeals (Board) 
dismissed the issues of entitlement to service connection for 
ruptured eardrums and a chronic lung disorder, claimed as 
pleurisy, and granted entitlement to service connection for 
post-traumatic stress disorder (PTSD), thereby rendering the 
issue of entitlement to a neurosis, depressive disorder moot.  
The issues of entitlement to service connection for a  
hearing loss and tinnitus, entitlement to a permanent and 
total disability evaluation for pension purposes, and whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder were remanded for additional development.  

In May 1996, the RO granted entitlement to service connection 
for pension, hearing loss of the left ear and tinnitus, and 
granted entitlement to an increased rating to 100 percent for 
PTSD, effective from October 3, 1990, thereby resolving those 
issues on appeal.  See Holland v. Brown, 10 Vet. App. 433 
(1997).  Also in 1996, entitlement to service connection for 
hearing loss of the right ear was denied and the RO 
determined that new and material evidence to reopen service 
connection for a back injury, lumbosacral strain, had not 
been submitted.  As such, those issues remained in appellate 
status.

In an October 1996 letter, the veteran stated that he wanted 
to withdraw the issue of entitlement to service connection 
for right ear hearing loss and in a December 1996 letter the 
veteran stated "I wish to drop all related claims for my 
overall disabilities [] befor[e] the Board, except . . . my 
request for an earlier effective date. . . ."  An appellant 
may withdraw his appeal at any time before the Board 
promulgates a decision, and when an appeal is withdrawn, the 
Board may dismiss the appeal because it fails to allege 
specific error of fact or law in the appealed RO 
determination.  38 C.F.R. §§ 20.202, 20.204 (1998).  Since 
the veteran has withdrawn his contentions put forth on 
substantive appeal associated with service connection for 
hearing loss of the right ear and whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disorder, there 
are no allegations of error of fact or law for the Board to 
consider; therefore, the Board does not have jurisdiction to 
review the veteran's appeal and the dismissal of the claims 
is appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 2.202.

Regarding the issue of entitlement to an earlier effective 
date, subsequent to the May 1996 rating action, the veteran 
expressed disagreement with the assigned effective date of 
October 3, 1990.  In January 1997, the RO determined that 
entitlement to an earlier effective date was not warranted.  
The veteran perfected an appeal therefrom.  Considering the 
foregoing development, the issue currently on appeal is as 
listed on the title page.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran did not file a claim for entitlement to 
service connection for PTSD within a year after service.

3.  On October 3, 1990, the RO received the veteran's claim 
for entitlement to a nervous disorder, claimed as PTSD.

4.  In October 1995, the RO, as compelled by the Board, 
awarded service connection for PTSD and rated the veteran's 
PTSD as 50 percent disabling and then assigned an effective 
date of October 3, 1990.  The veteran filed a timely notice 
of disagreement and continuously prosecuted his claim. 

5.  In May 1996, the RO increased the evaluation from 50 to 
100 percent, effective from October 3, 1990.  

6.  October 3, 1990, the date of receipt of the veteran's 
application for service connection for PTSD, is the proper 
effective date.



CONCLUSION OF LAW

Entitlement to an effective date earlier than October 3, 1990 
is not warranted.  38 U.S.C.A. §§ 5110(a), 5107(b) (West 
1991); 38 C.F.R. §§ 3.155, 3.400(b)(2) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an earlier effective date 
prior to October 3, 1990 for the granting of service 
connection for PTSD to 100 percent.  

The record shows that in May 1970, the veteran submitted an 
informal claim for entitlement to service connection for a 
nervous disorder.  In a September 1970 rating determination, 
service connection for a nervous disorder was denied.  At 
that time, the RO reviewed the veteran's service medical 
records, which are silent with regard to a nervous disorder, 
VA outpatient treatment reports dated from May to June 1970 
showing treatment for a nervous disorder, and VA examination 
report dated in August 1970 recording a diagnosis of 
depressive reaction, active, chronic, and moderate; 
manifested by anxiety and obsessive -compulsive 
symptomatology, insomnia, and asthenia; degree of incapacity 
moderate to greater.  Notice was mailed shortly thereafter.  
The veteran did not appeal.  As such, that determination 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Thereafter, the record consists of various medical and 
billing reports, including reports from PrimeCare extending 
from May 1981 to January 1990, showing that the veteran 
received treatment for various unrelated disorders and 
received billing statements from several doctors.  

Apparently on October 3, 1990, the RO received the veteran's 
application for entitlement to service connection for a 
nervous disorder, claimed as PTSD.  In response, within the 
same month, the RO told the veteran to submit additional 
evidence to substantiate his claim.  The RO also told the 
veteran that service connection for a nervous disorder was 
denied in October 1970 and because he did not appeal that 
decision, it became final in October 1971.  To reopen the 
claim, new and material evidence was required.  

Thereafter, the veteran submitted a November 1990 application 
for compensation, numerous statements and supporting 
statements from his mother and spouse; and medical reports 
from the Woodburn Center for Community Mental Health 
extending from February 1979 to June 1981, showing that the 
veteran received counseling and treatment for his mental 
disorder and that diagnoses of schizophrenia and paranoid 
schizophrenia were made.  

After reviewing the foregoing, in March 1991, the RO denied 
entitlement to service connection for PTSD.  The veteran 
perfected an appeal therefrom.

Thereafter, the evidence consists of VA outpatient treatment 
reports extending from July 1991 to August 1991 showing 
treatment for a mental disorder; an undated supporting 
statement from R.D.H. stating that while hospitalized 
together, he and the veteran discussed experiencing similar 
dreams, flashbacks, and other symptoms associated with PTSD; 
outpatient treatment reports dated in November 1991 showing 
symptoms of intrusive thoughts and dreams; a November 1991 
Report of Contact showing that the VA treated the veteran for 
being "stressed out," excessive worrying, and the inability 
to organize his thoughts, and a diagnosis of PTSD, related to 
submarine flooding, fires, and leaks.  

Also of record is the veteran's May 1992 hearing transcript 
in which he testified that serving in submarines while in 
service caused his emotional and psychological problems; and 
VA hospital medical reports dated from February to May 1992 
showing diagnoses of Axis I: dysthymic disorder, chronic; 
Axis II: personality disorder, not otherwise specified; Axis 
III: chronic pain syndrome, low back pain; Axis IV: moderate 
social/economic; Axis V: Past is 41 and present is 50.

Also of record is a May 1992 VA examination report showing an 
impression was post-traumatic stress disorder - chronic and 
severe; a March 1993 medical statement in which Dr. H. 
informs the veteran of the presence of an unrelated disorder; 
VA outpatient treatment reports dated from August to 
September 1977, showing that the veteran received treatment 
for depression and schizophrenia, paranoid type; VA 
outpatient treatment reports extending from November 1970 to 
June 1992 showing counseling and treatment for depression; an 
October 1993 statement, in which N.E., Ph.D., states that the 
veteran received treatment for anxiety and depression at the 
PTSD clinic team; VA hospital and outpatient treatment 
reports dated from March 1993 to November 1993, showing 
diagnoses of PTSD, chronic secondary to apparent (noncombat) 
stressors of submarine duty; delusional disorder, chronic 
since 1988; depressive disorder; and rule out organic brain 
syndrome generating delusional disorder.  

On appellate review in August 1995, the Board awarded 
entitlement to service connection for PTSD and pointed out 
that PTSD and depressive reaction are psychoneurotic 
disorders which for VA purposes are rated according to 
38 C.F.R. § 4.132, Diagnostic Codes 9400 through 9411.  The 
Board noted that once entitlement to service connection for a 
psychoneurotic disorder has been established, the criteria 
for rating the disorders are the same, although the diagnosis 
may change over time and in general, to establish entitlement 
to service connection for a neurosis, the evidence must show 
that it was first manifest during service.  The Board then 
recalled that in the September 1970 rating decision, the RO 
found that the veteran's neurosis, then diagnosed as 
depressive reaction, was not shown during military service.  
The Board, however, noted that PTSD was unique among the  
neuroses in that it may be of delayed onset; that is, it is a 
neurosis, which may not become manifest for many years after 
military service.  Thus, the finding in 1970 that service 
connection was not warranted for a neurosis, although final 
because unappealed, did not preclude the veteran from raising 
a "new" claim for the neurosis PTSD.  The Board then stated 
because the veteran's claim for service connection for PTSD, 
then, is not a request to reopen a claim because it had not 
been subject to a prior, final denial, and the claim does not 
require the submission of new and material evidence and found 
that the RO properly limited its requirement of new and 
material evidence to a claim for a neurosis other than PTSD, 
in this case, depressive neurosis.  The Board added, with 
respect to service connection for the neurosis diagnosed as 
depressive reaction, the issue before the Board was whether 
the evidence is new and material to reopen the claim; 
however, in view of the following grant of entitlement to 
service connection for the neurosis diagnosed as PTSD, it 
found the claim to entitlement to service connection for a 
depressive neurosis moot and noted that its decision did not 
impact, if any, the matters upon the proper effective date of 
service connection for PTSD. 

In an October 1995 rating action, service connection for PTSD 
was granted and assigned a 50 percent, effective from October 
3, 1990, 100 percent evaluation effective from November 1, 
1993 (Paragraph 4.29), and a 50 percent evaluation, effective 
from December 1, 1993.  The veteran disagreed with the 
assigned evaluation and effective date.

Thereafter the evidence of record contains Social Security 
Administration reports dated in May 1992, consisting of 
numerous VA outpatient treatment reports extending from April 
1991 to April 1992, showing continued treatment for symptoms 
associated with PTSD such as depression, sleeplessness, 
frustration, and recurrent dreams and recording diagnoses of 
dysthymic disorder, depression, clinical PTSD, and 
subthreshold for PTSD; and a March 1992 medical statement 
from R.F.C.W., M.D., showing diagnoses of major depression 
recurrent without psychosis, schizoid personality disorder, 
and alcohol dependence; and a February 1996 VA examination 
report, recording relevant diagnoses of Axis I: PTSD, chronic 
in nature and severe in degree, past diagnoses of dysthymia, 
somatoform disorder were all related to PTSD; Axis IV: 
psychosocial stressors, severe; and Axis V: Global Assessment 
Functioning at 35.

In May 1996, the 50 percent evaluation was increased to 100 
percent, effective from October 3, 1990.  The veteran again 
expressed disagreement with the assigned effective date and 
perfected an appeal therefrom.

As a general rule, Title 38 of the United States Code 
provides that, unless specifically provided otherwise, the 
effective date of a claim for increase of compensation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if the application 
therefor is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1).

After reviewing the evidence of record, the Board finds that 
entitlement to an earlier effective date prior to October 3, 
1990 is not warranted.  In this case, the record clearly 
shows that the RO received the veteran's initial claim for 
entitlement to service connection for PTSD on October 3, 
1990.  The evidence of record also shows that the veteran did 
not file a claim for PTSD within one year after separation 
from service.  As noted above, for direct service connection 
the effective date of an evaluation is the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later is the effective date.  
As demonstrated above, on October 3, 1990 the RO received the 
veteran's application, which expressed his intent to file a 
claim of entitlement to service connection for PTSD.  There 
is no other competent evidence of record indicating that the 
veteran wished to pursue a claim for service connection for 
PTSD prior to this date.  As a result of the foregoing, 
establishing an effective date prior to October 3, 1990 is 
not warranted.  The Board, therefore, concludes that the 
record shows that the RO received the veteran's claim on 
October 3, 1990 and not prior to that date.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Additionally, the Board points out that even when assuming 
that the veteran's October 3, 1990 application was an attempt 
to reopen the May 1970 nervous disorder claim, the criteria 
for entitlement to an earlier effective date prior to October 
3, 1990 still are not met.  In this regard, the Board 
acknowledges that in May 1970, within a year of service, the 
veteran submitted a claim for entitlement to service 
connection for a nervous disorder and in September 1970 the 
RO denied the claim.  The veteran however did not submit a 
timely appeal thereafter.  38 U.S.C.A. § 7105(c) (Following 
notification of an initial review and determination by the 
RO, a notice of disagreement must be filed within one year 
from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim); 38 C.F.R. § 20.302(a), 20.1103 
(1998).  The record thereafter is devoid of any evidence 
associated with complaints of or treatment for a mental 
disorder.  The record is also devoid of any documentation 
indicating that the veteran wished to reopen his claim or 
pursue a claim of entitlement to service connection for PTSD.

The record then indicates that on October 3, 1990, the RO 
received the veteran's application for entitlement to service 
connection for a nervous disorder, claimed as PTSD and in 
March 1991, the RO denied the claim and the veteran perfected 
an appeal therefrom.  On appellate review in August 1995, the 
Board granted the veteran's appeal, thereby awarding service 
connection for PTSD.  In compliance with the Board's 
determination, by an October 1995 rating action, service 
connection was granted and a 50 percent evaluation, effective 
from October 3, 1990, the date of receipt of the veteran's 
claim.  Disagreeing with the assigned evaluation, the veteran 
appealed.  In May 1996, the assigned 50 percent evaluation 
was increased to 100 percent, effective from October 3, 1990.  
Based upon the foregoing facts, the record clearly shows that 
entitlement to an earlier effective date prior to October 3, 
1990, the date of the claim, is not warranted.  The effective 
date of VA disability compensation benefits for reopened 
claims is the date of receipt of claim, or date entitlement 
arose, whichever is later, see 38 C.F.R. § 3.400(r).  Here, 
the record shows that the veteran's application was received 
on October 3, 1990 and that the record is devoid of any 
documentation indicating that the veteran wanted to reopen 
his claim prior to October 3, 1990.  As such, entitlement to 
an earlier effective date in this regard also is not 
warranted. 

The Board concludes that an effective date earlier than 
October 3, 1990, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
and (r).  In this case, the facts are not in dispute, and 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).


ORDER

Entitlement to an effective date earlier than October 3, 1990 
for the granting of a 100 percent evaluation for PTSD is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


